DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
with respect to claims 1 and 10, in addition to other limitations in the claims, the prior art fails to teach, disclose or render obvious the applicant’s invention as claimed, particularly the feature describing: generating a model of the lighting system based at least in part on the simulated output of the lighting unit and the historical observed data about the output of the lighting unit, wherein the model comprises localization information for the lighting unit; and comparing the received observed data about the output of the lighting unit to the generated model, wherein a fault is detected if the received observed data varies from the generated model by a predetermined amount.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Parker et al. (2020/0084855) is the closes reference which discloses a lighting system for analyzing output of one or more lighting units in a lighting system, the system comprising: a historical database comprising historical observed data about the output of the one or more lighting units, the historical observed data comprising illuminance data; a photometric database comprising photometric information about the one or more lighting units; and a controller for generating photometric data and information for customizing the light system; but there is no teaching of generating a model of the lighting system based at least in part on the simulated output of the lighting unit and the historical observed data about the output of the lighting unit, wherein the model comprises localization information for the lighting unit; and comparing the received observed data about the output of the lighting unit to the generated model, wherein a fault is detected if the received observed data varies from the generated model by a predetermined amount.
Sachs et al. (2015/0181678) discloses a lighting system for analyzing output of lighting units in a lighting system comprises compositing engine for generating composited or combined model from individual lighting model based on sensing or observing data; but there is no teaching of the allowable subject matter above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH Q TRAN whose telephone number is (571)272-1813. The examiner can normally be reached M-F: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH Q TRAN/Primary Examiner, Art Unit 2844                                                                                                                                                                                             4/23/22